UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Soliciting Material Pursuant to o Confidential, For Use of the SS.240.14a-11(c) or SS.240.14a-12 Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials CLEARFIELD, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transactioncomputedpursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: 2 CLEARFIELD, Inc (Formerly known as APA ENTERPRISES, INC.) 5480 Nathan Lane, Suite 120 Plymouth, MN55442 763-456-6866 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO OUR SHAREHOLDERS: The 2008 Annual Meeting of the shareholders of Clearfield, Inc. (formerly known as APA Enterprises, Inc.), a Minnesota corporation (the “Company”), will be held at the offices, located at 5480 Nathan Lane, Suite 120, Plymouth, MN 55442, on February 27, 2008, at 3:30 p.m., Central Standard Time, to consider and vote upon the following matters: 1. Election of six directors. 2. Amendment of the 2007 Stock Compensation Plan of the Company to increase the number of shares of Common Stock reserved for issuance thereunder from 750,000 to 1,500,000. 3. Such other business as may properly come before the meeting or any adjournment or adjournments thereof. We have fixed the close of business on January 23, 2008, as the record date for the determination of shareholders entitled to notice of and to vote at the Annual Meeting.Our transfer books will not be closed. Whether or not you expect to be present personally at the Annual Meeting, please complete, date, sign, and return the accompanying proxy in the enclosed, self-addressed envelope at your earliest convenience.This will insure your participation in the decisions to be made by the shareholders.We sincerely hope that all shareholders who can attend the Annual Meeting will do so. BY ORDER OF THE BOARD OF DIRECTORS Janna R. Severance Secretary January 28, 2008 3 TABLE OF CONTENTS Page SOLICITATION AND REVOCATION OF PROXIES 1 VOTING RIGHTS 2 CHANGE OF FISCAL YEAR 2 OWNERSHIP OF COMMON STOCK 3 PROPOSAL 1:ELECTION OF DIRECTORS 4 SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 11 PROPOSAL 2:AMENDMENT OF 2007 STOCK COMPENSATION PLAN 11 OTHER MATTERS 18 SHAREHOLDER PROPOSALS FOR 2009 ANNUAL MEETING 18 ADDITIONAL INFORMATION 20 i Table of Contents Clearfield, Inc (Formerly known as APA ENTERPRISES, INC.) 5480 Nathan Lane, Suite 120 Plymouth, MN55442 763-456-6866 PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS February 27, 2008 SOLICITATION AND REVOCATION OF PROXIES The accompanying proxy is solicited by the Board of Directors of Clearfield, Inc (formerly known as APA Enterprises, Inc.) (the “Company”) in connection with the 2008 Annual Meeting of the Shareholders of the Company, to be held on Wednesday, February 27, 2008, at 3:30 p.m. Minneapolis time at 5480 Nathan Lane, Suite 120, Plymouth, MN55442 and any adjournments thereof.This Proxy Statement and the accompanying form of proxy card are first being mailed to shareholders on or about January 28, 2008. How to Vote o By signing and returning the enclosed proxy card, you will be giving your proxy to our Board of Directors and authorizing them to vote your shares. How Your Proxy Will be Voted; Board Recommendations o Unless revoked, all properly executed proxies will be voted as specified. Proxies that are signed but that lack any specification will, subject to the following, be voted as follows, in accordance with the recommendations of the Board: FOR all nominees for director and FOR the amendment to the Stock Compensation Plan. If any other matters properly come before the Annual Meeting, or if any of the persons named to serve as directors should decline or be unable to serve, the persons named in the Proxy will vote in accordance with their discretion. How to Revoke Your Proxy o You have the power to revoke your proxy at any time before the convening of the Annual Meeting. Revocations of proxy will be honored if received by us, at the Company, addressed to the attention of Bruce Blackey, Chief Financial Officer, before the meeting on February 27, 2008. In addition, on the day of the meeting, prior to the convening thereof, revocations may be delivered to the tellers who will be seated at the door of the meeting room. Table of Contents Abstentions o If you abstain from voting as to any matter, your shares shall be deemed present at the meeting for purposes of determining a quorum and for purposes of calculating the vote with respect to such matter, but shall not be deemed to have been voted in favor of such matter. Abstentions, therefore, as to any proposal will have the same effect as votes against such proposal. Broker Non-Votes o If a broker turns in a “non-vote” proxy, indicating a lack of voting instruction by the beneficial holder of the shares and a lack of discretionary authority on the part of the broker to vote on a particular matter, then the shares covered by such non-vote proxy will be considered present at the meeting for purposes of determining a quorum but will not be considered to be represented at the meeting for purposes of calculating the vote required for approval of such matter. Cost of Solicitation o We will pay all expenses in connection with the solicitation of proxies. Proxies are being solicited primarily by mail, but officers, directors, and other employees of the Company may also solicit proxies by telephone, telegraph, or personal calls. No extra compensation will be paid by us for such solicitation. We may reimburse brokers, banks, and other nominees holding shares for others for the cost of forwarding proxy materials to, and obtaining proxies from, their principals. VOTING RIGHTS Only shareholders of record at the close of business on January 23, 2008, are entitled to notice of and to vote at the meeting or any adjournment thereof.As of that date, we had issued and outstanding 11,872,331 shares of Common Stock.Each holder of record of our Common Stock is entitled to one vote for each share registered in the shareholder’s name as of the record date.The Articles of Incorporation of the Company do not grant the shareholders the right to vote cumulatively for the election of directors.No shareholder will have appraisal rights or similar dissenter’s rights as a result of any matters expected to be voted on at the meeting. The presence in person or by proxy of holders of a majority of the shares of Common Stock entitled to vote at the Annual Meeting will constitute a quorum for the transaction of business. CHANGE OF FISCAL YEAR In August 2007, we changed our fiscal year end from March 31 to September 30, resulting in a six-month transitional year beginning on April 1, 2007, and ending on September 30, 2007.All references in this Proxy Statement to fiscal year 2007 mean such six-month transition year.Fiscal year 2008 is the period beginning October 1, 2007, and ending on September 30, 2008. 2 Table of Contents OWNERSHIP OF COMMON STOCK The following table shows as of January 23, 2008, the stock ownership of (i) all persons known by us to be beneficial owners of more than five percent of our outstanding shares of Common Stock, (ii) each director and each nominee for election as a director, (iii) the Named Executive Officers (as defined below under the caption “Executive Compensation”), and (iv) all current directors and executive officers as a group: Name and Address of BeneficialOwner Number of Shares Beneficially Owned Percentage of Outstanding Shares Anil K. Jain 1,670,502 (l) 14.1 Cheryl Beranek Podzimek 49,100 (2) * Bruce G. Blackey -0- * Herman Lee 777,150 6.5 John G. Reddan 28,500 (3) * Ronald G. Roth 536,056 (3,6) 4.5 Stephen L. Zuckerman, M.D. 40,500 (3) * Donald R. Hayward 2,500(4) * All current directors and executive officers as a group (7persons) 2,327,158 (5) 19.4 * Less than 1%. (1) Includes 5,250 shares held by Dr. Jain as custodian for minor relatives. Dr. Jain disclaims beneficial ownership of such shares. (2) Includes 29,100 shares that may be acquired upon exercise of options that are or will become exercisable within sixty days of the record date. (3) Includes 27,500 shares that may be acquired upon exercise of options that are or will become exercisable within sixty days of the record date. (4) Includes 2,500 shares that may be acquired upon exercise of options that are or will become exercisable within sixty days of the record date. (5) Includes 114,100 shares that may be acquired upon exercise of options that are or will become exercisable within sixty days of the record date. (6) Includes 156,760 shares owned by spouse. Mr. Roth disclaims beneficial ownership of such shares. 3 Table of Contents PROPOSAL 1: ELECTION OF DIRECTORS Our Nominating Committee has named the individuals listed below for election as directors, each to serve until the next annual meeting of the shareholders and until his or her successor is elected and qualified or until his earlier resignation or removal.All of the nominees are currently directors. Unless instructed not to vote for the election of directors or not to vote for any specific nominee, your proxy will be voted to elect the listed nominees.If any nominee withdraws as a candidate or is otherwise unavailable to stand for election at the meeting, the named proxies will vote for such other persons as they may determine, in their discretion.We do not anticipate that any candidate will withdraw. The following information is provided with respect to the nominees for directors: Name Age Director Since Anil K. Jain 61 1979 Ronald G. Roth 62 2002 Stephen L. Zuckerman, M.D. 67 2002 John G. (Jack) Reddan 76 2002 Cheryl Beranek Podzimek 45 2007 Donald R. Hayward 50 2007 Dr. Anil K. Jain served as president of the Company from 1979 through June 2007, as Chairman of the Board from 1987 through June 2007, and as chief executive officer from 1988 through June 2007.He also served as chief financial officer and treasurer from 1979 through August 2000 and from 2003 through June 2007.Dr. Jain is a past director and former chairman of Minnesota Project Innovation, Inc., a nonprofit corporation. Ronald G. Roth was elected Chairman of the Board of the Company in June 2007.Mr. Roth was Chairman of the Board and Chief Executive Officer of Waste Systems Corp., a privately held waste hauling and disposal company, for 25 years prior to its sale to a national sold waste management company in 1995.From 1995 to 2001, he was Chairman of the Board of Access Cash International L.L.C., a North American provider of ATMs and related processing and financial services until its sale. Since 1990 he has been an owner of, and has served in various capacities, including director and officer, with Phillips Recycling Systems. Mr. Roth holds a B.A. in Marketing from Michigan State University. Dr. Stephen L. Zuckerman served as a director of the Company from January 1986 through August 1991 and was reappointed to the Board in February 2002.Dr. Zuckerman has been actively involved for many years with developing companies in the high tech area.He served as chairman of the board of ProtaTek International Inc., a biotechnology company manufacturing for the human and veterinary marketplace (1984 to 1987), as co-founder and chairman of the board of Hypertension Diagnostic Inc., also a biotechnology company that has developed a methodology for early detection of blood vessel disorders (1988 to 1991), and as a member of the board of Biosensor Inc. (1989 to 1991) and Micromedics Inc. (1986 to 1991 and February 2002 to present).From 1982 to 1995 Dr. Zuckerman was president of M-T Venture Capital Fund, Inc., a Minnesota corporation created to invest in early-stage biotechnology and medical technology companies.Since 1976, Dr. Zuckerman has consulted in the health care delivery field, focusing his efforts on the regionalization of health care services.He was the designer, founder and director of the University of Minnesota Hospitals’
